DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	The application has been amended as follows:
	As per the specification, a new section has been added before paragraph [0001] of the specification as follows: 
- -CROSS-REFERENCE TO RELATED APPLICATIONS 
This application is a continuation of U.S. Patent Application No. 16/808127, filed March 03, 2020, now U.S. Patent No. 10,922,685 which is a continuation of U.S. Patent Application No. 16/561,295 filed September 05, 2019, now U.S. Patent No. 10,621,579, which in turn claims the benefit of U.S. Provisional Patent Application No. 62/727824, entitled “MUTI-SIGNATURE VERIFICATION   NETWORK”, filed September 06, 2018, the entire disclosures of all of which are incorporated by reference herein for all purposes. - -
 
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claims 1-30 are allowable over the art of record.  
The prior art taken alone or in combination failed to teach or suggest:


The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  The claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 

	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/FP/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        


February 1, 2021